Citation Nr: 0921384	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-01 611	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of March 2000, denying entitlement to Dependency and 
Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to August 
1946.  He died in October 1999, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the appellant testified at hearing before the 
undersigned member of the Board.  Transcript of the hearing 
is in the record.

At the 2009 hearing, the appellant withdrew from her appeal 
the claim of enhanced dependency and indemnity compensation.  
Under 38 C.F.R. § 20.204(b), the claim has been properly 
withdrawn.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

In a rating decision in March 2000, the RO denied the claim 
of entitlement to DIC; after the appellant was notified of 
the adverse determination and of her appellate rights, she 
did not appeal the rating decision, and the rating decision 
of March 2000 became final and, the rating decision did not 
involve an error of fact or law that was outcome 
determinative. 




CONCLUSION OF LAW

The unappealed March 2000 rating decision which denied 
entitlement to DIC did not contain clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In a claim of clear and unmistakable error, the duties to 
notify and assist contained in the VCAA are not applicable.  
Specifically, determinations as to the existence of clear and 
unmistakable error are based on the facts of record at the 
time of the decision challenged, such that no further factual 
development would be appropriate.  Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History and Background

The Veteran sustained shrapnel wound to the left ankle during 
combat in January 1945.  By a rating decision in October 
1946, the RO granted service connection for a left ankle 
disability.  In April 1950, the RO granted service connection 
for symptomatic osteomyelitis of the left ankle.  



In June 1959, the Veteran underwent a left ankle fusion due 
to the service-connected gunshot wounds.  He developed an 
infection and consequently underwent a 6 inch below-the-knee 
amputation in August 1960.  He was discharged from the 
hospital in December 1960, and was re-admitted several times 
for surgical revisions of the amputated stump, recurrent 
hematomas, infections, cysts, removal of a neuroma, and 
secondary healing.  In September 1962, a 4 1/2 inch 
below-the-knee stump and osteomyelitis were noted.   

In December 1963, the Board denied a schedular rating higher 
than 40 percent for the below-the-knee amputation stump.  The 
Board also denied extension of the convalescent rating 
terminating in March 1962 and in April 1963.  During the 
periods of August 1946 to February 1947, June 1959 to March 
1962, and August 1962 to April 1963, and July 1964, the 
Veteran was granted total temporary disability ratings based 
on hospitalization, surgery, or convalescence.  Effective 
November 1964 until the Veteran's death in October 1999, the 
Veteran had a combined schedular disability rating of 40 
percent. 

Private medical records show that in February 1999 the 
Veteran underwent a lumbar laminectomy.  He had a right 
femoral popliteal bypass graft in March 1999.  In June 1999 
the Veteran was treated for lumbar osteomyelitis with 
retroperitoneal hematoma.  His medical history was 
significant for transient ischemic attack, MVR, 
supraventricular tachycardia, ventral ectopy, anemia, 
gastrointestinal bleeding and a hiatal hernia. 

In September 1999, the Veteran reported successful use of a 
left below-the-knee prosthesis until recent surgeries and 
medical complications.  The Veteran related skin breakdown on 
the stump due to fluctuation of fit.  The clinician noted 
that the stump was draining a thick yellow fluid.  



In September 1999, the Veteran was hospitalized after 
developing a right retroperitoneal abscess that extended 
anteriorly to the abdominal wall, probably due to a hematoma 
most likely caused by osteomyelitis following a 4/5 
corpectomy in August 1999.  His hospital course was 
complicated by a cerebrovascular accident in and congestive 
heart failure, along with bilateral pleural effusions 
presumed due to pseudomonas infection.  Private medical 
records disclose that the Veteran died in the hospital.  

According to the death certificate, the Veteran died on 
October [redacted], 1999, at the age of 73.  The immediate cause of 
death was cardiorespiratory arrest due to tracheobronchitis 
and bronchopneumonia as a result of congestive heart failure 
due to artherosclerotic cardiovascular disease with a 
cerebrovascular accident as a significant condition 
contributing to his death.  

In February 2000, the appellant submitted a claim for DIC 
benefits.

By a rating decision in March 2000, the RO denied the 
appellant's claim for DIC benefits because the evidence of 
record failed to establish that the cause of death was be 
related to service.  The RO indicated that the Veteran's 
service treatment records did not contain a diagnosis of 
hypertension or heart disease, or was there any evidence of 
the conditions within one year of the Veteran's discharge 
from service.  And service connection was not in effect for a 
cardiovascular condition when the Veteran died.  The RO also 
noted that the Veteran' left leg amputation stump was 4 1/2 
inches below the knee, therefore the service-connected 
condition could not be presumed to have been the proximate 
cause of the Veteran's heart condition as the amputation was 
not at knee level or above.  

In November 2004, the appellant submitted a new claim for DIC 
benefits.  The appellant claimed that the Veteran's fatal 
cardiac disease was secondary to or aggravated by the 
service-connected left leg amputation.  She identified 
medical evidence not of record, in support of her claim.  

In August 2005, the RO obtained a VA medical opinion.  The 
physician noted that the Veteran's left below-the-knee 
amputation was performed due to the service-connected 
persistent osteomyelitis.  The physician expressed the 
opinion that the original infection was at least as likely as 
not to have caused or resulted in the foot infection that led 
to the subsequent vertebral osteomyelitis, and thereby 
retroperitoneal abscess and the sepsis resulting from it, 
which, in an already debilitated individual with other 
complications contributed to the cause of death.  

In September 2005, the RO granted service connection for the 
Veteran's cause of death based on the VA physician's medical 
opinion that etiologically linked the service-connected 
osteomyelitis from the left ankle to the cause of death.  

At a personal hearing in April 2009, the appellant argued 
that the same body of evidence that led the RO to obtain a VA 
medical opinion in August 2005 and which was the basis of the 
grant of service connection for the cause of death and DIC 
benefits in September 2005, existed at the time of the March 
2000 RO decision denying her claim for DIC benefits.  
Therefore, the March 2000 rating decision was clear and 
unmistakable error because the RO failed to assist the 
appellant in substantiating her claim by obtaining a VA 
medical opinion in March 2000.  

Clear and Unmistakable Error

An individual whose VA claim has been adjudicated by an RO 
has one year after the issuance of written notification in 
which to initiate an appeal to the Board by filing a notice 
of disagreement.  If no appeal is filed, the decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  This rule was equally applicable in 2000, 
at the time of the initial adjudication of the appellant's 
claim.  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows: Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.

It is the sort of error, which had it not been made, would 
have manifestly changed the outcome at the time it was made.  
It is an undebatable error, so that it can be said the 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  A determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313-14 (1992).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  And if a claimant wishes to reasonably raise clear 
and unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Neither a claim alleging improper weighing and evaluating of 
the evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Fugo at 44.

Regarding service connection for the cause of the Veteran's 
death, benefits may be awarded to a Veteran's surviving 
spouse for death resulting from a service-connected 
disability.  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the  
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially to death; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  

Analysis

The appellant alleges the RO committed clear and 
unmistakable error in March 2000 by failing to award service 
connection for the Veteran's cause of death, which was 
subsequently granted in September 2005.  Essentially, she 
contends that the RO failed to properly develop the record, 
particularly by not obtaining a VA medical opinion.

The RO's rating decision in March 2000, of which the 
appellant was notified by letter, is final since it was not 
appealed and is accepted as correct in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 7105(c).

The records available at the time of the March 2000 rating 
decision did not provide an etiological opinion that would 
link the Veteran's cause of death to his military service or 
any incident therein or to his service-connected disability, 
and none of the evidence of record in 2000 suggested a nexus 
between the Veteran's service-connected osteomyelitis or 
below-the-knee amputation and the cause of death.  

The VA medical opinion which ultimately served as the basis 
of the September 2005 grant of service connection was not 
received until August 2005, well after the rating decision 
of March 2000.  Additionally, the appellant has not pointed 
to the existence of any other evidence of record and before 
VA in 2000 which, had it been properly considered by the RO, 
would have resulted in a grant of the benefit at the time.  

To the extent that the appellant contends that the claim of 
service connection for the cause of death should have been 
granted based solely on the information contained in the 
record in 2000, the Board finds that this is, in essence, a 
claim that the VA improperly weighed or evaluated the 
evidence.  A claim of clear and unmistakable error on the 
basis that previous adjudications have improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error. Fugo at 44.  



As for the argument that the RO failed in the duty to 
assist, a CUE claim is based upon an assertion that there 
was an incorrect application of the law or fact as it 
existed at the time of the disputed adjudication.  Since an 
analysis of whether CUE has been committed may only proceed 
on the record, evidence that was not part of the record at 
the time of the prior determination may not form the basis 
of a finding that there was an act of clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

While it is true that an incomplete record or one lacking in 
detail, may ultimately lead to an incorrect determination, 
it cannot be said that an incomplete record is also an 
incorrect record.  If the facts contained in the record are 
correct, it is not erroneous, although not embodying all of 
the relevant facts.  Rather, an incomplete record is just 
that - incomplete.  It allows for further development of 
facts and law to advance the appellant's claim.  New or 
recently developed facts or changes in the law subsequent to 
the original adjudication may provide grounds for reopening 
a case or for a de novo review, but do not provide a basis 
for revising a finally decided case.  Thus, an incomplete 
record, factually correct in all other respects, is not 
clearly and unmistakably erroneous.  This is true even in 
the present case where as argued by the appellant the cause 
of the incompleteness was the VA's breach of the duty to 
assist in obtaining a medical opinion concerning the 
etiology of the Veteran's cause of death.  In short, the 
VA's breach of the duty to assist cannot form a basis for a 
claim of clear and unmistakable error because  such a breach 
creates only an incomplete rather than an incorrect record.  

In the present case, the appellant has not demonstrated 
either that the correct facts, as the facts were known at 
the time, were not before the adjudicator or the statutory 
or  regulatory provisions extant at the time were 
incorrectly applied.  Therefore, the Board finds that there 
was no clear and unmistakable error on part of VA in its 
interpretation and application of the laws and regulations 
which were then in effect.  




ORDER

The rating decision in March 2000 by the RO, denying 
entitlement to DIC benefits did not contain clear and 
unmistakable error, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


